Trippe, Judge.
The court held that as the indorser was a resident of the city of Augusta, notice of the protest served on him by placing it in the post office in the city was not sufficient. It is true there is authority that such notice is not proper. But we think that since the adoption of the Code, section 2781, whatever the rule might have been before the passage of the act of congress requiring a postage stamp on all “drop letters,” such service is now sufficient. Such a letter under the present law, has the imprimature of the government upon it. All the laws as to its safe keeping and delivery apply to it as well as to those which are to be dispatched to other post offices. The party to whom it is directed has the same guaranty that he will receive it, and the same sanctions of law protecting his rights as he has to any other matter passing through the post from any other point.
We are of opinion that under section 2781 of the Code the service of notice of protest in this case was sufficient.
Judgment reversed.